Citation Nr: 1516365	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, type II with erectile dysfunction, peripheral vascular disease of the lower extremities, onychomycosis, and bilateral cataracts, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left lower extremity neuropathy in excess of 10 percent prior to March 19, 2013 and in excess of 20 percent from March 19, 2013. 

3.  Entitlement to an increased evaluation for right lower extremity neuropathy in excess of 10 percent prior to March 19, 2013 and in excess of 20 percent from March 19, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971 and from April 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned in March 2013.  A transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing, for which a waiver of the Veteran's right to initial RO review was obtained.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

In August 2014, the issues were remanded for further development.

The issue of entitlement to specially adapted housing or special home adaption grant has been raised by the record in a March 2015 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a September 19, 2011 VA examination, it was noted that the Veteran was on SSI (Social Security Income) for neuropathy and diabetes.  (See page 4).  The VA has not obtained any records from the Social Security Administration (SSA).  Therefore, on remand the AOJ should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).  In addition, the Veteran's recent VA and private treatment records should be obtained.  (See also VA 21-4192 received 12/08/11 in VBMS).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since September 2014.

2.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (e.g., a VA nexus examination(s)/opinion(s)), the RO should readjudicate these claims.  If any claim remains denied, the RO should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




